Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-19 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility. 
	Regarding claim 15, the claimed “apparatus for the production of electrical current and voltage by a tuned and selected vibration” including “…said driver board, wherein said vibration generates said current and voltage from said generator/motor through said plurality of diodes, returning said current and voltage to said driver board to sustain operation of said apparatus subsequent to commencement of said operation of said apparatus” is inoperative.  As noted in the previous action with regard, this language suggests the device sustains itself without any outside energy input to the system.  Such a device would be self-perpetuating and in violation of the second law of thermodynamics and thus not be enabled.    

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 & 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while arguendo being enabling for “an apparatus for the production of electrical current and voltage by a tuned and selected vibration” (claims 12 & 15)   does not reasonably provide enablement for an apparatus described in the specification as including a transducer and a generator/motor which “create[s] a mechanical force as well as a contemporary electrical current at a high voltage—much higher than the input voltage going into the transducer” (p.7:19-21) or that “runs itself” when the transducer is turned on (p.17:7-8).  That is, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims because the language of the specification describes an apparatus that produces work without the input of energy, which violates the law of conversation of energy.  The claimed inventions “providing an efficient electrical power system” with “amplification of electrical output” (claim 12) or “generat[ing] said current and voltage from said generator/motor” (claim 15) include devices described by the specification which are not enabled---specifically, an electric energy generator apparatus that “creat[es]…a high voltage—much higher than the input voltage” and “runs itself”, in violation of the law of conservation of energy. 
Claims 12 & 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Per MPEP 2164.01, any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied.1 Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation.
Per MPEP 2164.01(a), there are many factors to be considered in a Wands analysis when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." 
These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection. However, it is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others. The examiner’s analysis must consider all the evidence related to each of these factors, and any conclusion of non-enablement must be based on the evidence as a whole.2   
	In this case, the invention is directed to a device that converts mechanical vibrations into electrical energy to operate a generator/motor and return energy back to a power supply.  Specifically, with reference to the specification p.7:5-21, p.16:13-p.17:11 & Fig.2, a “general embodiment” of the device comprises a battery 10 supplying electrical energy to a driver board 12 to drive an ultrasonic or piezoelectric horn transducer 14 to vibrate a motor/generator 20 sitting on an electrically conductive board 22.  An electrical circuit comprising a diode bridge 24a/24b connected at a junction 28 connects positive/negative terminals of the generator/motor 20 with the transducer 14 and driver board 12 via a tuned inductor 16.  It is alleged that vibration of the generator/motor by the transducer causes the shaft of the generator/motor to spin, which in turn produces electrical current and voltage due to spin of the generator/motor shaft (p.7:16-21). The electrical current and voltage is transferred through the diode bridge back to the center electrode of the transducer (not numbered) to provide a power circuit between the generator/motor windings and the transducer (p.7:14-16; p.17:2-7). When the transducer is turned on, “the generator/motor runs itself under this configuration” (p.7:8). 
 		
    PNG
    media_image1.png
    732
    691
    media_image1.png
    Greyscale

	Independent claim 12 recites “an apparatus for the production of electrical current and voltage by a tuned and selected vibration comprising: 
an AC powered circuit board [12] providing alternating electrical outputs; 
a pair of first and second facing piezo element transducers [14] which are paired up and connected in parallel to one another with an electrically tuned alternating current supplied by said alternating electrical output of said AC powered circuit board…; 
a permanent magnet DC generator/motor [20] receiving said electro-mechanical energy circuit…, 
wherein said first transducer is in a longitudinal expansion phase, said second transducer is in a longitudinal contraction phase, and vice versa thus providing said generator/motor operation creating amplification of electrical output from rotation of said generator/motor upon the matching of resonant frequency of said paired transducers with a resonant frequency of said generator/motor, providing an efficient electrical power system.”
Independent claim 15 recites “[a]n apparatus for the production of electrical current and voltage by a tuned and selected vibration comprising: 
a battery [10] attaching to a driver board [12] providing high frequency AC power to an electrically conductive surface [22] conducting electro-mechanical energy produced by a vibration of said electrically conductive surface by said driver board; 
a generator/motor [20] vibrating at a frequency with a said electrically conductive surface causing said generator/motor to operate by said vibration, converting said electro-mechanical energy from said vibration into operation of said generator/motor, producing said electrical current and voltage to a positive and negative terminal of said generator/motor upon commencement of operation of said driver board; 
a plurality of diodes [24a/24b] forming a diode bridge, each of said plurality of diodes respectively attached to said positive and negative terminals within circuit wiring between said positive and negative terminals of said generator/motor, with additional circuit wiring between said plurality of diodes defining a junction [28]; and 
said driver board, wherein said vibration generates said current and voltage from said generator/motor through said plurality of diodes, returning said current and voltage to said driver board to sustain operation of said apparatus subsequent to commencement of said operation of said apparatus.” 
	Regarding (a), the nature of the invention, as noted the invention is a device that converts resonant mechanical vibrations into electrical energy to operate a generator/motor and return energy back to a power supply.  Regarding (c), the state of the prior art, harvesting energy from mechanical vibrations is a large field encompassing different kinds of converters.  For example, Dyer et al. (US Pat.Pub.2009/0200983) teaches an electric power generator that harvests energy from movements of a shipping container using an electromagnetic energy converter with a stator and a moving magnet, Rich et al. (US Pat.Pub.2013/0082657) teaches a self-charging system with an energy harvester operatively connected to a vibrational energy source such as a plurality of cantilevered piezoelectric elements and, similarly, Steigerwald et al. (US 7,132,757) teaches an energy harvesting device that converts vibrations from a motor into electric energy using a piezoelectric beam. Wood et al. (US 8,866,316) teaches an energy harvester for converting vibrational energy to electric energy using a tuned converter that may be piezoelectric, electro-magnetic, electrostatic or magnetostrictive and similarly Schmidt (US 7,667,376) teaches a piezoelectric, magnetostrictive or electromagnetic energy converter arranged on rotating elements. Regarding (d), the level of one of ordinary skill varies, as can be seen from the noted references. Regarding (f), the amount of direction provided by the inventor, with regard to the Fig.2 “first embodiment” the specification p.7 describes a device: 
“which produces electrical current and voltage by the vibration of an electrical generator/motor, as identified in the general section above. This device utilizes the single ferromagnetic electric permanent magnet DC generator/motor which produces electric current and voltage through a plurality of diodes which transfers the current and voltage through the diode bridge in the manner shown. Between the diodes comprising the diode bride is a wire which directs voltage back to the center electrode within the transducer to provide a power circuit between the generator/motor windings and the transducer. The ferromagnetic generator/motor of the first embodiment produces the voltage, generated solely by the electro-mechanical vibrational forces of the platform and also induces the spin of the generator/motor shaft within the ferromagnetic electrical generator/motor, thereby creating a mechanical force as well as a contemporary electrical current at a high voltage—much higher than the input voltage going into the transducer.”

On p.16, beginning on line 18, with respect to the Fig.2 “first embodiment”, the specification describes:
“FIG. 2 is a schematic view of our generator/motor driver configuration. A perspective view of the transducer 14 is shown in the drawing. The driver board 12 is shown powered by a battery 10. The driver board symbols + and − represent the connection points of the driver board to the transducer 14. The horn of the transducer 14 is secured to the underside of an electrically conductive surface 22, defining an electro-acoustical plate conducting electro-mechanical energy directly to a singular generator/motor 20, resting atop the electrically conductive surface 22 as seen in the schematic. The driver board 12 discloses a minus (−) output side that is connected to the junction of the piezo elements of transducer 14. An electrical circuit running from the junction of the piezo elements of transducer 14 travels through a tuned inductor 16 to a junction 28 between two diodes 24a and 24b. The diode 24a is connected to the positive terminal of generator/motor 20 and the diode 24b is connected to the negative terminal of generator/motor 20 forming a closed circuit between the terminals of the generator/motor 20. When the transducer 14 is turned on, the generator/motor 20 runs itself under this configuration. The direction of the motor rotation is determined by diode direction connecting the positive and negative motor terminals. If the direction of the diode configuration is reversed between the motor positive and negative terminals, the shaft rotation will reverse relative to facing the brush assembly.”

But, it is unclear from these descriptions that such a device would be enabled without undue experimentation since it is unclear how “vibrational forces” “induce spin” of the generator/motor shaft, per p.7:16-20, or how the generator/motor “runs itself”, per p.17:8. Even if the ultrasonic or piezoelectric transducer produces resonant vibrations of a plate and the generator/motor, it is unclear how this causes the shaft of the generator/motor to spin because vibration implies motion occurring in alternate directions (i.e., AC power, in electrical equivalent) whereas spinning of a shaft implies motion in one direction (i.e., DC power, in electrical equivalent). There is no description of how the former motion is converted into the latter, or how the various claimed elements are structurally united so that “vibrational forces” “induce spin” of the generator/motor shaft.  Further, the magnitude of vibrational forces necessary to produce such a spin would require undue experimentation given the complexities and variations of a system with multiple masses moving in multiple-degrees of freedom. For example, a simple mass-spring-damper model for vibration analysis involves complex equations for two degrees of motion (see, e.g., Vibration - Wikipedia, “Multiple degrees of freedom systems and mode shapes”), even before the mechanical-to-electrical energy conversions and electromotive forces are considered. Thus, even when considering the invention as a simple dual-mass model incorporating the mass of the resonators and the generator/motor, the mechanical force depends on numerous factors such as the size, position and number of vibrators, the mass of the system, in particular the masses of the generator/motor and shaft, etc. For example, W.Tustin in a 2006 article in “Evaluation Engineering” (Oct.1, 2006) teaches that the location of a control accelerometer for measuring a device under test (DUT) is one of the most critical decisions when developing random vibration tests, and greatly affects the results of the test.  Even before taking into consideration the energy conversions and electromotive forces, the complexity of a multiple-mode, multiple degree of freedom model for a system such as what is claimed suggests there would be undue experimentation needed to make and use the invention as claimed.
Regarding (g), the existence of working examples, the specification part (D), pp.13-16 describes tests of “four similar but different DC motors” with Table 1 showing various measurements with an inductor included or removed from a circuit.  However, the nexus between the tested devices and the claimed invention is unclear. For example, claim 12 is directed to a permanent magnet DC generator/motor, whereas the tests refer to “four similar but different DC motors” (p.14:11-12). Moreover, while the table generally refers to a “40 kHz transducer”, it is unclear if this refers to the specific piezo transducer in claim 12, whereas the recitation in claim 15 concerning “converting said electromechanical energy from said vibration” is so broad as to cover any kind of “transducer”.  Further, with respect to the test results indicated in the table, beginning on p.13:20 the specification notes: 1) electrical energy was “generate[d]… from an electrical generator/motor without direct electrical input or any mechanical force rotating the motor shaft, other than through vibration of the motor on a platform or other means of providing resonant vibrations to the motor”; 2) mechanical force was also “generate[d]…, wherein the electrical energy output is actually transferred when a mechanical load is placed on the motor”; 3) “mostly passive electrical components [were used] to regulate a predictable quantity of electrical energy and mechanical energy output, with enough energy returned to the system to reduce the amount of energy required to continually operate the system to near minimum”; and 4) enough power was generated “to operate multiple apparatuses which require extremely high voltage at low current with a minimum amount of input energy.”   However, these four points amount only to allegations of functions without providing specific guidance as to how they are produced so as to enable one of ordinary skill to make and use the invention as claimed.  
 For these reasons, claims 12 & 14-19 fail to comply with the enablement requirement. 
Claims 12 & 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, line 3, the phrase “an AC powered circuit board providing alternating electrical outputs” is vague and indefinite.  It is unclear if “alternating electrical outputs” refers to structural elements or electrical outputs such as current and/or voltage.  
Further, on line 5, “electrically tuned alternating current” is vague and indefinite.  It is unclear what is meant by an “electrically tuned” ac current.  
Further, on lines 7-9, “a balancing transformer connected serially in the electrical circuitry between said AC powered circuit board” is vague and indefinite since “the electrical circuitry between said AC powered circuit board” lacks clear antecedent basis.  
Further, on line 10, “a permanent magnet DC generator/motor receiving said electro-mechanical energy circuit…” is vague and indefinite in scope.  It is unclear how and/or in what way the permanent magnet DC generator/motor “receives” the electro-mechanical energy circuit formed by the pair of piezoelectric transducers.  Does this mean, for instance, the transducers are inside the generator/motor?  
Further, on lines 12-14, functional recitation “wherein said first transducer is in a longitudinal expansion phase, said second transducer is in a longitudinal contraction phase, and vice versa thus providing said generator/motor operation creating amplification of electrical output from rotation of said generator/motor upon the matching of resonant frequency of said paired transducers with a resonant frequency of said generator/motor, providing an efficient electrical power system” is vague and indefinite.  The phrase “wherein said first transducer is in a longitudinal expansion phase, said second transducer is in a longitudinal contraction phase, and vice versa” appears to refer to simultaneous and opposed expansion & contraction of the first & second transducers, but it is unclear how or in what sense this “provid[es] said generator/motor operation creating amplification of electrical output from rotation of said generator/motor upon the matching of resonant frequency of said paired transducers with a resonant frequency of said generator/motor, providing an efficient electrical power system” [sic].  It is unclear what “electrical output from rotation of said generator/motor” means.  The phrase suggests the mechanical vibration of the piezo transducers is added to both electrical and mechanical energy output of the motor/generator without providing sufficient structural basis for the function.
Finally, it is unclear in what way the claim defines “[a]n apparatus for the production of electrical current and voltage by a tuned and selected vibration” as recited in the pre-amble. The apparatus appears to use piezoelectric transducers to convert a “tuned” vibration (i.e., the so-called “electro-mechanical energy”) into electrical energy. The electrical energy is then supplied to the generator/motor, which converts the electrical energy back into a rotational (i.e., mechanical) output.  But, it is not clear how the rotational output from the generator/motor produces current and voltage.  
 Similarly, with respect to claim 14, it is unclear how electrical current and voltage is produced.  
Regarding new claim 15, numerous indefinite functional statements are recited. For instance, on lines 3-5, “a battery attaching to a driver board providing high frequency AC power to an electrically conductive surface conducting electro-mechanical energy produced by a vibration of said electrically conductive surface by said driver board” is indefinite because it is unclear whether the antecedent of “providing high frequency AC power to an electrically conductive surface” is the battery or the drive board, or both.  Further, the phrase “electro-mechanical energy” suggests both electric and mechanical energy, but it is not clear in what sense electric energy is produced by the vibration of the conductive surface by the driver board, as there is no structural basis.  Claim 12 recited piezo transducers which presumably generate “electro-mechanical energy” from vibration, but claim 15 does not contain piezo transducers.   
On lines 6-10, the recitation “a generator/motor vibrating at a frequency with a said electrically conductive surface causing said generator/motor to operate by said vibration, converting said electro-mechanical energy from said vibration into operation of said generator/motor” is vague and indefinite because it suggests the generator/motor and electrically conductive surface are mechanically connected even though no such connection is recited.  Further, it is unclear how and in what way the electro-mechanical conversion causes “operation” of the generator/motor, or what such “operation” entails. For instance, with respect to generator operation, it is not clear if “converting said electro-mechanical energy from said vibration into operation” means the electric power is directed to generator field windings, for instance, in which case there is no “conversion” in the sense of conversion of electrical energy. 
On lines 15-18, “said driver board, wherein said vibration generates said current and voltage from said generator/motor through said plurality of diodes…” is not idiomatic and 
“wherein said vibration generates said current and voltage from said generator/motor through said plurality of diodes, returning said current and voltage to said driver board to sustain operation of said apparatus subsequent to commencement of said operation of said apparatus” is indefinite because it is unclear how or in what sense “vibration [produced by the electrically conductive surface] generates said current and voltage from said generator/motor through said plurality of diodes…” when no elements are described which convert the vibrational energy to electric energy.  Finally, it is unclear how and/or in what sense “returning said current and voltage to said driver board…sustain[s] operation of said apparatus subsequent to commencement of said operation of said apparatus” when the claimed current and voltage appear to be generated by operation of the apparatus. In other words, as with the recitation with respect to “operation” of the motor/generator, it is unclear what the scope of “operation of said apparatus” is.
In claim 16, “said driver board is defined as a pre-determined power and high frequency driver board comprised of common electrical components including diodes, resistors, capacitors, transistors, inductors and transformers” is vague and indefinite in scope.
In claims 18-19, “wherein said vibration generates said current and voltage from said generator/motor through said plurality of diodes and said first and second capacitors to said second generator/motor to generate additional electrical current and voltage while also returning said current and voltage to said driver board to aid operation of said 4apparatus and thus aid operation of said apparatus subsequent to commencement of said operation of said apparatus” is vague and indefinite because, as noted above with respect to similar language in claim 15, it is unclear how and/or in what sense “returning said current and voltage to said driver board…sustain[s] operation of said apparatus subsequent to commencement of said operation of said apparatus” when the claimed current and voltage appear to be generated by operation of the apparatus. In other words, it is unclear what “operation of said apparatus” means.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 & 14, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 8,866,316).
Regarding claim 12, Wood teaches an apparatus for the production of electrical current and voltage by a tuned and selected vibration (i.e., tuned vibration energy harvester) comprising: 
an AC powered circuit board providing alternating electrical outputs (i.e., AC generated by energy harvesting device 12 converted to DC signal; c.2:17-19; Fig.1); 
a pair of first and second facing piezo element transducers 38 & 40 which are paired up and connected in parallel to one another (i.e., first and second piezoelectric layers subjected to tension and compression; c.2:51-61) with an electrically tuned alternating current supplied by said alternating electrical output of said AC powered circuit board in a push-pull configuration to form an electro-mechanical energy circuit (c.2:17-19; Fig.1), with a balancing transformer (rectifier) 16 connected serially in the electrical circuitry between said AC powered circuit board” [sic] (i.e., rectified output used to power load 14; c.2:17-28; Fig.1); 
a generator/motor 20 “receiving said electro-mechanical energy circuit” [sic] (e.g., in housing 26 attached to bearing housing 22; c.2:29-40) with said pair of transducers 38 & 40 operating mechanically 180 degrees out of phase from one another creating said push-pull configuration (i.e., in tension and compression; c.2:51-61), 
wherein said first transducer 38 is in a longitudinal expansion phase, said second transducer is in a longitudinal contraction phase 40, and vice versa (i.e., in tension and compression; c.2:51-61) thus “providing said generator/motor operation creating amplification of electrical output from rotation of said generator/motor upon the matching of resonant frequency of said paired transducers with a resonant frequency of said generator/motor” [sic] (i.e., resonance frequency of piezo transducers tuned/matched to driving frequencies of motor 20; abstract; c.3:9-65), providing an efficient electrical power system.
Wood does not specifically teach a “permanent magnet DC” motor, per se.  
But, this would have been obvious to one of ordinary skill in the art at the time of the invention given that Wood’s “exemplary motor 20” (c.2:30) defines a genus and a “permanent magnet DC motor” was a known species encompassed by the genus.
 
Allowable Subject Matter
Claims 12 & 14 were allowed in the previous Office action, p.6.  It is noted this action was prepared by another examiner. Per MPEP 706.04, full faith and credit is given to the search and action of the previous examiner unless there is a clear error in the previous action or knowledge of other prior art. Given the multiple rejections under 35 U.S.C. 101, 112(a), 112(b) and 103, allowability of these claims was clearly erroneous and is therefore withdrawn.  

Response to Arguments
Applicant's arguments filed 20 April 2022 have been fully considered but they are moot in view of the new grounds of rejection.  Regarding new claim 15, it is noted this claim contains the same language from previous claim 1 that was rejected under 35 U.S.C. 101 as suggesting a perpetual mobile.  In the response, applicant does not articulate any substantive counter-argument. Therefore, the rejection is maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2832                                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
        2 Ibid.